Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2006

USA v. Rene
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1287




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Rene" (2006). 2006 Decisions. Paper 1134.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 05-1287
                                      ___________




                           UNITED STATES OF AMERICA,


                                             v.

                                   JIMMY E. RENE,

                                                  Appellant.
                              ________________________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                 District Court Judge: The Honorable James K. Gardner
                                 (Criminal No. 04-00459)
                                      ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 28, 2006

   BEFORE: AMBRO and FUENTES, Circuit Judges, and IRENAS,* District Judge.

                                 (Filed: May 10, 2006 )

                              _______________________

                              OPINION OF THE COURT
                              _______________________


      *
        Honorable Joseph E. Irenas, Senior District Judge for the United States District
Court for the District of New Jersey, sitting by designation.
FUENTES, Circuit Judge.

       Following a jury trial, Appellant Jimmy Rene was convicted of one count of being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). Rene was sentenced

to 57 months in prison on January 27, 2005, shortly after the Supreme Court issued its

opinion in United States v. Booker, which held that the federal sentencing guidelines are

advisory. 543 U.S. 220, 259-60 (2005). Rene now argues that his sentence was

unreasonable because the District Court focused excessively on the applicable sentencing

guidelines range and on deterrence interests in determining an appropriate sentence, and

did not give enough consideration to other relevant factors. We hold that the District

Court’s sentence was reasonable, and we therefore affirm.1

                                     I. DISCUSSION

       In imposing a reasonable sentence, a District Court must exercise its discretion by

giving meaningful consideration to all relevant factors listed in 18 U.S.C. § 3553(a).

United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006). In this case, the relevant



       1
         The District Court had jurisdiction over this federal criminal case pursuant to 18
U.S.C. § 3231. This Court has jurisdiction to review Rene’s sentence for reasonableness
pursuant to 18 U.S.C. § 3742(a)(1). See United States v. Cooper, 437 F.3d 324, 327 (3d
Cir. 2006). The government argues in its brief that this Court does not have jurisdiction to
consider the reasonableness of Rene’s sentence because the sentence was within the
correctly calculated sentencing guideline range. We rejected that claim in Cooper, 437
F.3d at 327-28, which was decided after the government’s submission of its brief in this
case.



                                             2
factors are:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed-
               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for . . . the
       applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines . . . .

18 U.S.C. § 3553(a); see Cooper, 437 F.3d at 329. In making a sentencing determination,

a court need not discuss and make findings as to each relevant factor, but the record must

make clear that the court took each factor into account. Cooper, 437 F.3d at 329. A rote

listing by the court of the § 3553(a) factors is not sufficient if either party properly raises

a claim with “recognized legal merit and factual support in the record” and the court fails

to address it. Id. at 329, 332. Where the court imposes a sentence within the applicable

sentencing guidelines range, that sentence is not considered reasonable per se, but such a

sentence is more likely to be reasonable than a sentence outside the sentencing guidelines

range. Id. at 331.

       Here, Rene has not met his burden of showing that the District Court’s sentence

was unreasonable. After calculating the applicable sentencing guidelines range as 51 to

63 months and imposing a 57 month sentence, the District Court made the following



                                               3
statement:

               The defendant is a 24 year-old man who, over a brief period of time,
       has accumulated a substantial criminal record. Since the age of 16, he has
       been arrested and convicted seven times. However, four of the defendant’s
       six prior convictions have not been considered in computing the defendant’s
       criminal history category because of time period constraints.
               This offense represents the third offense in which the defendant was
       in possession of a weapon[,] which reflects the increased danger of violence
       when offenders possess weapons. He has been basically on his own since
       the age of 14 and has resisted any type of authority or responsibility. At the
       time of this offense, the defendant was on state parole supervision for
       previous narcotics trafficking offenses.
               I considered several factors in imposing a 57-month period of
       incarceration, including the nature and the circumstances of the offense and
       the history and characteristics of the defendant, a sentence to reflect the
       seriousness of the offense[,] to promote respect for the law and to provide
       just punishment for the offense. I considered the deterrence of future
       criminal conduct by this defendant and by others, and I considered the need
       to protect the public from further crimes of this defendant.
               I also considered the educational and vocational training needs of
       this defendant in imposing a sentence with a recommendation to the Bureau
       of Prisons that he be incarcerated in a federal correctional institution where
       he would be able to get such vocational and educational training, not only
       because he requested it, but because I consider the defendant a person who
       has the intelligence and the ability to benefit from such education and
       training and because he desires to receive it, which is a positive thing.

This record does not support Rene’s claim that the District Court gave overriding

consideration to the applicable guideline range and to deterrence concerns without taking

into account other relevant factors. Rene does not point to any legitimate claims raised by

him that the District Court failed to address, and it is clear that the District Court gave an

appropriately careful and individualized consideration of Rene’s case. We find that the

sentence imposed was reasonable, and Rene’s appeal is therefore denied.




                                               4